— In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to transfer petitioner to the Wallkill Correctional Facility, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated February 9, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements, and without prejudice to the service and filing by petitioner, if he be so advised, of an amended petition alleging that he received final approval for the work-release program. No opinion. Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.